Citation Nr: 0424547	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  94-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The veteran had active service from January to July 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating action that denied service connection for 
cardiovascular disease, including hypertension.  The veteran 
filed a Notice of Disagreement, and testified at a hearing 
before a hearing officer at the RO in July 1993; a transcript 
of the hearing is of record.  A Statement of the Case (SOC) 
was issued in October 1993, and a Supplemental SOC (SSOC) was 
issued in March 1994.  A Substantive Appeal was received in 
April 1994.  SSOCs were issued in June and December 1994

In August 1996, the Vice-Chairman of the Board granted the 
veteran's motion to advance this case on the Board's docket 
under the provisions of 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c).  SSOCs were issued in July and 
December 1997.  In December 1998, the veteran and his wife 
testified during a Board hearing before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of the 
hearing is of record.

In June 1999, the Board remanded to the RO the issue of 
service connection for cardiovascular disease, including 
hypertension, to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in February 2003, reflecting the RO's continued denial of 
service connection for cardiovascular disease, including 
hypertension.

In June 2003, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In November 2003, the veteran testified during 
a videoconference hearing before RO personnel; a transcript 
of the hearing is of record.  A SSOC was issued in July 2004, 
reflecting the RO's continued denial of service connection 
for cardiovascular disease, including hypertension.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  According to competent medical opinions, the veteran's 
in-service cardiovascular symptoms and complaints were 
manifestations of his service-connected psychiatric disorder, 
and not indicative of any chronic, organic cardiovascular 
disease, including hypertension. 

3.  Chronic hypertension was first shown present more than 
one year following the veteran's separation from military 
service, and there is otherwise no competent medical evidence 
of a link between that condition and the veteran's active 
military service.  


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease, including hypertension, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002_.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In the original rating action that denied service connection, 
the October 1993 SOC, the March, June, and December 1994 
SSOCs, the July and December 1994 RO letters, the August 1995 
Board letter, the September 1996 RO letter, the February 1997 
Board letter, the July and December 1997 SSOCs, the February 
and April 1999 Board letters, the June 1999 Board remand, the 
March 2000 RO letter, the February 2003 SSOC, the May 2003 RO 
letter, the June 2003 Board remand, the November 2003 RO 
letter, and the July 2004 RO letter and SSOC, the veteran was 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the February 2003 SSOC and the November 2003 RO 
letter specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As explained above, all of these requirements 
have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In the case now before 
the Board, documents meeting the VCAA's notice requirements 
were not provided, nor could they have been provided, prior 
to the original rating action on appeal, inasmuch as the VCAA 
was not enacted until late 2000.  However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  

As indicated above, the numerous rating actions, SOCs, and 
SSOCs issued between 1993 and 2004 have repeatedly explained 
to the veteran what was needed to substantiate his claim.  As 
a result of RO development and Board remands, extensive 
service medical, VA, and private medical records from 1991 to 
2003 and several comprehensive VA examination reports have 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The veteran testified at a 
RO hearing in July 1993 and November 2003, and he and his 
wife testified at a Board hearing in Washington, D.C. in 
December 1998; transcripts of all hearings are of record.  
Moreover, after the RO specifically notified the veteran and 
his representative of the VCAA and its requirements in the 
February 2003 SSOC and the November 2003 letter, the RO again 
adjudicated the claim in July 2004 (as reflected in the 
SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, as documented in the abovementioned 
RO letters, SOCs, and the SSOCs.  As noted above, the 
veteran's original VA claims file was lost, and the RO and 
the Board undertook comprehensive efforts to assemble copies 
of available pertinent records and construct a rebuilt file.  
(In this regard, see the September 1996 RO letter, the 
January 1997 Board Contact Report, the February 1997 Board 
letter, and the July 1997 RO Field Examination Report.) As a 
result, the RO obtained copies of numerous available, 
pertinent service medical records, many records from VA and 
private medical facilities, and several comprehensive VA 
examination reports of the veteran, all of which have been 
associated with the rebuilt claims file.  In response to the 
veteran's request, the RO furnished him a complete copy of 
all medical and service records contained in his VA claims 
file.  During the December 1998 Board hearing, the veteran 
submitted copies of many of his service medical records.  In 
April 1999, the Board granted the veteran's February 1999 
motion to correct the transcript of the December 1998 Board 
hearing pursuant to 38 C.F.R. § 20.716.  Significantly, the 
veteran has not identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In December 2003 and July 2004 statements, 
the veteran stated that he had submitted all available 
evidence in support of his claim and had no other evidence to 
submit, and requested that the claim be sent to the Board for 
an appellate decision.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal, at this juncture, poses no risk of 
prejudice to the veteran.  

II.  Background

Available service medical records show that the veteran was 
seen on several occasions in 1992 for complaints of chest 
pain of unknown etiology.  They also reflect numerous 
elevated blood pressure readings and physicians' comments 
that hypertension remained to be ruled out.  In May 1992, the 
assessments were musculoskeletal chest pain from past trauma 
(a fall); hypertension unlikely, due to 5-day blood pressure 
monitoring indicating normal blood pressure; no evidence of 
heart disease; and a normal treadmill stress test.  Another 
physician assessed non-cardiac chest pain based on a normal 
echocardiogram and a cardiac stress test showing no ischemic 
changes.  Still another physician suspected that the 
veteran's situational increased blood pressure was related to 
stress.  

Post service, August 1992 Presbyterian Hospital chest X-rays 
revealed prominence of the cardiac silhouette, but no gross 
enlargement, and it was noted that there had been no 
significant interval changes since February 1987.

In December 1993, the veteran was hospitalized at the Albany 
Memorial Hospital with the onset of chest discomfort and a 
history of an enlarged heart.  There was no previous history 
of cardiovascular disease, and a questionable history of 
hypertension.  During his hospital course, no infarction was 
demonstrated.  The final diagnosis was chest pain, rule out 
underlying ischemic heart disease, no current definite 
diagnosis, no evidence of myocardial infarction.

Cardiac catheterization at the Albany Memorial Hospital in 
March 1994 revealed clear coronary arteries and left 
ventricular hypertrophy.  The final diagnoses were 
hypertension with compensated left ventricular hypertrophy, 
no evidence of coronary disease, and chest pain of uncertain 
cause.

In September 1994, the veteran was hospitalized at a VA 
medical facility with complaints of substernal chest pain 
associated with dyspnea, diaphoresis, and anxiety.  He 
reported increased stress over the past couple of weeks after 
having been evicted from his apartment and denied Social 
Security Administration (SSA) disability benefits.  During 
his hospital course, tests were not consistent with 
myocardial injury.  A psychiatric consultant felt that the 
veteran had a large component of anxiety that contributed to 
his pain.  Treatment with psychotropic medication resulted in 
dramatic improvement in chest pain.  The final diagnoses 
included atypical chest pain, cardiomegaly, hypertension, and 
anxiety.   

In an April 1995 statement, R. Tassinari, M.D., noted several 
evaluations of the veteran for cardiovascular complaints, 
with one psychiatric diagnosis of anxiety.  He stated that, 
on examination of the veteran in March, it was clear that the 
history and symptoms were consistent with the diagnosis of 
panic disorder.  The doctor opined that the veteran's panic 
disorder symptoms presented as cardiac, as they commonly do, 
and were caused by and related to in-service trauma.

In a May 1995 report, A. Albano, Ph.D., noted the veteran's 
symptoms of sudden rushes of intense fear and discomfort, 
usually accompanied by a number of physical symptoms 
including an accelerated heart rate, sweating, trembling, 
shortness of breath, nausea, lightheadedness, feelings of 
unreality, and numbing sensations.  He also complained of 
depression, loss of interest in various activities, 
difficulty sleeping, loss of energy, impaired concentration, 
low self-esteem, and a pessimistic outlook on the future.  
After psychological testing, the principal diagnosis was 
panic disorder with agoraphobia, with the additional 
diagnosis of dysthymic disorder.

September 1995 VA outpatient records note assessments of 
atypical chest pain and an anxiety disorder.

Of record is a November 1995 SSA decision finding the veteran 
entitled to disability benefits since September 1994 due to a 
panic disorder with agoraphobia and dysthymia.  The SSA 
decision also considered an August 1995 VA psychiatric report 
wherein the veteran described symptoms consistent with a 
diagnosis of panic disorder with agoraphobia including 
recurrent unexpected panic attacks marked by chest pain, 
palpitations, a pounding heart, sweating, trembling, a fear 
of dying, and feelings of losing control. 

On June 1997 VA cardiovascular examination, the examiner 
noted the veteran's history of the onset of chest pains and 
sweats following in-service trauma in 1992.  Two cardiac 
catheterizations in 1994 and 1995 showed normal coronary 
arteries and ejection fractions, without any left ventricular 
hypertrophy.  Chest X-rays were inconsistent, sometimes 
indicating minimal cardiomegaly and sometimes being normal.  
The veteran was noted to have had high blood pressure since 
1992.  After current examination, the diagnoses were atypical 
chest pain, uncontrolled high blood pressure, slight 
cardiomegaly on chest X-rays on and off, and T-wave 
inversions, question lateral ischemia on electrocardiograms 
(EKGs).  With respect to the question of whether the 
objective medical evidence was consistent with heart disease, 
the examiner stated that, after a review of all the data, he 
could not give a definite opinion.  The veteran's description 
of his chest pain was noted to be an atypical chest pain that 
was not really characteristic of angina.  He stated that it 
was possible that the EKG findings of T-wave inversions 
questionably consistent with lateral ischemia - the only 
consistent abnormality that has been found, other than high 
blood pressure - were a normal variant for the veteran.

In a statement of September 1997, Dr. Tassinari opined that 
the "heart" symptoms that the veteran had been experiencing 
were related to the panic disorder that had been precipitated 
by in-service trauma.  After current examination, the 
diagnosis was panic disorder with agoraphobia and dysthymia.  
The doctor commented that cardiovascular diagnosis and 
disease can be confused with a panic disorder, and that this 
had occurred in the veteran's case.  He noted that the 
diagnosis of heart disease had apparently been ruled out, and 
opined that the veteran probably had no severe cardiac 
disease, and that his cardiovascular symptoms were all 
related to his panic disorder, which typically follows 
traumatic situations.

On April 1998 VA psychiatric examination, the veteran, in 
reviewing his medical history, stated that at first it was 
thought that he had a heart problem, but it was only later 
discovered that the heart symptoms were related to his 
anxiety.  He described panic attacks as involving 
palpitations and cold sweats.  After examination, the 
diagnoses were panic disorder with agoraphobia, and 
personality disorder.

During the December 1998 Board hearing, the veteran testified 
that a VA physician had told him that his psychiatric 
disorder was causing his heart palpitations.

December 1998 VA outpatient review of the veteran's medical 
history indicated that most of his cardiovascular 
symptomatology was related to his psychiatric disorder.  A 
review of a 1993 echocardiogram showed normal left 
ventricular function with evidence of left ventricular 
hypertrophy, and a 1994 cardiac catheterization report showed 
completely clean coronary arteries.

In a December 1998 statement, Dr. Tassinari stated that he 
reviewed the veteran's service medical records and concluded 
that the symptoms of dizziness, increased blood pressure, 
shortness of breath, lightheadedness, sweats, and chest pain 
noted therein would be consistent with the onset of panic 
disorder symptoms.  He also noted that the service medical 
records indicated musculoskeletal chest pain from trauma, 
non-cardiac pains, and no evidence of heart disease.  He 
stated that the majority of patients with the onset of panic 
disorder symptoms typically seek emergency medical attention 
for cardiac evaluation, whereupon typically no results are 
found.  After reviewing the entire record in the veteran's 
case, the doctor opined that it was fairly clear that the in-
service trauma initiated the veteran's anxiety symptoms.    

By rating action of July 1999, the RO implemented a June 1999 
Board decision that granted service connection for a post-
traumatic stress disorder, a panic disorder with agoraphobia, 
and a dysthymic disorder.

On September 1999 VA cardiovascular examination during which 
the examiner reviewed the veteran's service and post-service 
cardiac and psychiatric history, the diagnoses were atypical 
chest pain, probably not cardiac in origin, and essential 
hypertension, under fair control.  Chest X-rays revealed a 
normal heart.

On April 2000 VA cardiovascular examination, the physician 
reviewed the veteran's service medical records which showed 
episodic elevations in blood pressure during random checks, 
no elevations in blood pressure during a 5-day blood pressure 
check, and no hypertensive vascular changes reported on an 
ophthalmologic evaluation.  Subsequent to service, there was 
an absence of blood pressure recording in the record until 
December 1993, when 136/94 was recorded.  In the years 
subsequent to 1994, the veteran began to take anti-anginal 
medications that could lower blood pressure.  In 1995, the 
veteran gained 50 pounds, and had since gained additional 
weight, which the doctor noted was an accepted factor in the 
development of hypertension.  He further noted that there had 
been a more consistent elevation in the veteran's blood 
pressure since 1995, even while taking medication.  The 
examiner opined that the veteran currently had an established 
diagnosis of hypertension, but that such diagnosis could not 
be established during military service; rather, the in-
service episodic elevations in blood pressure could better be 
described as a lability.  The absence of blood pressure 
recordings in the record in the year following discharge from 
service made it impossible for the examiner to determine 
whether the veteran could have had a justifiable diagnosis of 
hypertension during this period.    

The subsequent record contains numerous post-service VA 
outpatient and private medical records showing follow-up 
psychiatric, cardiovascular, and other treatment and 
evaluation of the veteran through 2003.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during wartime service.  
38 U.S.C.A. § 1110; 38 C.F.R. § .  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 

In this case, the veteran claims service connection for 
cardiovascular disease, including hypertension, which he 
relates to his military service.  However, the Board notes 
that several competent medical opinions, most notably the 
definitive April 2000 VA cardiovascular examination report, 
ruled out the presence of cardiovascular disease, including 
hypertension, in service.  Rather, several competent VA and 
private physicians over the years have attributed the 
veteran's in-service cardiovascular symptoms and complaints 
to his now-service-connected psychiatric disorder, and his 
in-service elevated blood pressure readings have been 
attributed to lability, not chronic, essential hypertension.  
The absence of blood pressure recordings in the record in the 
year following discharge from service made it impossible for 
the April 2000 VA examiner to determine whether the veteran 
could have had a justifiable diagnosis of hypertension during 
this period, as a result of which the Board finds no basis 
upon which to grant presumptive service connection for 
hypertension.

There is otherwise no competent and probative evidence of a 
nexus between any currently-diagnosed hypertension and the 
veteran's military service.  The first objective evidence of 
chronic hypertension was that noted by the April 2000 VA 
examiner to have had its onset more than one year following 
separation from service.  Although numerous subsequent post-
service VA and private medical records from 1993 to 2003 show 
continuing psychiatric and cardiovascular treatment and 
evaluation of the veteran, no physician has linked any 
cardiovascular disease, including hypertension, to military 
service.  Significantly, the veteran has neither presented 
nor alluded to the existence of any medical opinion that 
supports his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether cardiovascular disease, including 
hypertension, had its onset during his military service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

Under these circumstances, the claim for service connection 
for cardiovascular disease, including hypertension, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cardiovascular disease, including 
hypertension, is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



